SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

402
CAF 15-00028
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF WALTER M.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                     ORDER
PETITIONER-RESPONDENT;

MARIE W., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR RESPONDENT-APPELLANT.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered November 17, 2014 in a proceeding pursuant
to Family Court Act article 10. The order, among other things,
granted petitioner’s motion that reasonable efforts are not required
to be made to reunify respondent with the subject child.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see generally Matter of Alaysha M. [Agustin
M.], 89 AD3d 1467, 1467; Matter of Jaime S., 32 AD3d 1198, 1199).




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court